Citation Nr: 0604774	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  98-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

REMAND

The veteran served on active duty from February to August 
1947, from May 1951 to June 1953, and from January 1975 to 
January 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the benefit sought on appeal.  The Board 
considered this appeal in August 2004 and remanded the issue 
of entitlement to service connection for post-traumatic 
stress disorder for additional development, including 
obtaining personnel records from the veteran's period of 
service during the Korean conflict.  Upon receipt of those 
records, the RO was to make a specific finding as to whether 
the veteran engaged in combat with the enemy.  The veteran 
was then to be scheduled for a VA psychiatric examination to 
determine if he met criteria for a diagnosis of post-
traumatic stress disorder.

The record reflects that personnel records were obtained for 
the period of service from 1975 to 1978 only.  Unfortunately, 
additional personnel records were not sought and there was no 
determination as to whether the veteran engaged in combat 
with the enemy.  Notwithstanding these shortcomings, a VA 
examination was scheduled and held in March 2005.  The 
examiner accepted the veteran's rendition of combat events 
and determined that even with combat exposure, criteria for a 
diagnosis of post-traumatic stress disorder were not met.

In February 2006, the veteran's representative requested that 
the claim be remanded for compliance with the Board's remand 
orders.  It was specifically argued that a determination as 
to whether the veteran engaged in combat was necessary.  
Interestingly, the representative did not make mention of the 
fact that the most recent VA examiner based his conclusions 
upon an acceptance of the veteran's history of minimal combat 
exposure.


The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303. 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Notwithstanding the fact that the veteran has no current Axis 
I diagnosis of a psychiatric disability, the Board has an 
obligation under Stegall to ensure compliance with its August 
2004 remand.  Accordingly, this matter must be remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC, to locate personnel records for the period of 
service during the Korean conflict and to make a specific 
finding as to whether the veteran engaged in combat with the 
enemy.  Additional VA psychiatric examination is not 
required.

Therefore, this matter is remanded for the following action:

1.  Obtain copies of the veteran's 
service personnel records for his period 
of service during the Korean conflict and 
associate all records obtained with the 
veteran's claims folder.  If the records 
requested cannot be located, a note to 
that effect should be placed in the 
claims folder.

2.  Upon receipt of service personnel 
records, make a determination as to 
whether the veteran engaged in combat 
with the enemy.  If it is determined that 
the veteran did not engage in combat, all 
efforts should be made to verify the 
stressful events identified by the 
veteran if specific information is 
received from the veteran as to the dates 
and locations of such events.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

